DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 18 April 2022 with respect to the claims have been fully considered and are deemed to overcome the previous prior art rejections of claims 1, 8, and 14. New prior art rejections necessitated by these amendments are set forth below.

Response to Arguments
Applicant's arguments filed 18 April 2022 are restatements of previous arguments, which have been previously addressed by the Office.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0308842 - hereafter referred to as Schmidt; previously cited) in view of NPL reference Hurst (Hurst, Janet. “Boron Nitride Nanotubes, Silicon Carbide Nanotubes, and Carbon Nanotubes - A Comparison of Properties and Applications”, National Aeronautics and Space Administration (NASA), Glenn Research Center, 2014; previously cited), NPL reference Tiano (Tiano, Amanda et al. “Boron Nitride Nanotube: Synthesis and Applications”, Proceedings of SPIE, Vol. 9060 906006-1, 2014; previously cited), Carpenter et al. (US 5,275,984 - hereafter referred to as Carpenter; previously cited), and Rajala et al. (US 2011/0003125 - hereafter referred to as Rajala), and wherein Park et al. (US 2014/0170017 - hereafter referred to as Park) is cited on an evidentiary basis.
In reference to claim 1 
Schmidt discloses:
A composite article comprising:
a substrate (22 - Figure 2) subjected to thermal and environmental gas turbine engine conditions formed of substrate material, the substrate material comprising a silicon containing material (see paragraph [0021] and [0022]) selected from a group consisting of glass and glass/ceramic (see Schmidt paragraph [0021] stating “In a further example, the ceramic material is a silicon-based ceramic material, such as silicon carbide, silicon oxycarbide, silicon oxynitride, or glass, glass/ceramic material, or other oxide, carbide, nitride, boride or combination thereof that includes silicon”), and 
an additive (i.e., reinforcement material - see paragraph [0022]);
at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

Schmidt does not disclose:
the additive comprising boron nitride nanotubes;
wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers, wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga, Ca and combinations thereof;
said additive is uniformly dispersed in the at least one of the substrate and the at least one of an environmental barrier coating, a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

Hurst discloses:
	a composite material (see page 277 and/or Table 9.2 on page 283) comprising boron nitride nanotubes; boron nitride nanotubes are desirable for use in the hot section turbomachinery of gas turbine engines due to having high strength (see second paragraph of section 9.4 on page 281).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt to make the additive of boron nitride nanotubes, as disclosed by Hurst, for the purpose of imbuing high strength.

Tiano discloses:
uniform dispersion of boron nitride nanotubes used as a reinforcement material in a composite material / structure is desirable in order to avoid impairment of the mechanical properties of the composite material / structure (see first paragraph of section “5. Dispersion”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt to include uniform dispersion of the boron nitride nanotubes, as disclosed by Tiano, for the purpose of avoiding impairment of the mechanical properties thereof.

Carpenter discloses:
a composite article comprising fibers in a matrix, wherein each fiber (10) is coated with layers (20a-20e) of an oxide of tantalum (see col.4:ll.20-23) in order to strengthen / toughen the fiber (see col.3:ll.12-16).

Rajala discloses:
a protective coating that can be formed of a metal oxide (see par. [0007]) that includes gallium and/or tantalum.

Park teaches that it is known to coat nanotubes with any known metal oxide (see par. [0018]) for protection (see par. [0056]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nanotubes of the article of Schmidt in view of Hurst to include a plurality of layers of coating, as disclosed by Carpenter, in order to strengthen and/or protect them from damage, and to form the coating of an oxide that contains gallium, as disclosed by Rajala, since this is an art-recognized equivalent of an oxide for a protective coating that contains tantalum, which Carpenter indicates can be the material of the coating layers.


Schmidt in view of Hurst, Tiano, Carpenter, and Rajala therefore addresses:
the additive comprising boron nitride nanotubes (Hurst);
wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers (Carpenter - 20a-20e), wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga (Rajala), Ca and combinations thereof;
said additive is uniformly dispersed (due to the modification over Tiano) in the at least one of the substrate and the at least one of an environmental barrier coating (Schmidt - 24,26), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

In reference to claim 6 
Schmidt in view of Hurst, Tiano, Carpenter, and Rajala addresses:
The composite article according to claim 1, wherein said substrate (Schmidt - 22) comprises at least one of: 
a continuous mass of the substrate material (see Schmidt paragraph [0022]; furthermore, any “mass” or any arbitrary region of a “mass” can be considered to be a “continuous mass of… material”); and (note: “at least one of:… and” establishes the limitations that follow as optional)
the substrate material further comprising: 
several different ceramic materials (see Schmidt paragraph [0022]) including the silicon containing material, 
carbon-based material, or 
metallic and carbon-based material.



In reference to claim 8 
Schmidt in view of Hurst, Tiano, Carpenter, and Rajala, as combined in the rejection of claim 1, addresses:
A turbine engine component (20 - Schmidt Figure 1) comprising:
a gas turbine engine substrate (Schmidt - 22) formed of substrate material, the substrate material comprising a silicon containing material (see Schmidt paragraph [0022]), wherein said silicon containing material is selected from a group consisting of glass (see Schmidt paragraph [0022]) and glass/ceramic; and
an additive (Schmidt - reinforcement material, as modified by Hurst to be boron nitride nanotubes) comprising boron nitride nanotubes, wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers, wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga (Rajala), Ca and combinations thereof; wherein said additive is uniformly dispersed (due to the modification over Tiano) in at least one of the substrate and at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

In reference to claim 13
Schmidt in view of Hurst, Tiano, Carpenter, and Rajala addresses:
The turbine engine component according to claim 8, wherein the turbine engine component is selected from the group consisting of a combustor liner, an airfoil, a turbine blade (Schmidt - 20) or vane, a compressor blade or vane, and a blade outer air seal.




In reference to claim 14 
Schmidt in view of Hurst, Tiano, Carpenter, and Rajala, as combined in the rejection of claim 1, addresses:
A process for enhancing the thermal and mechanical properties of a gas turbine engine component composite material (i.e., glass/ceramic material of Schmidt) said process comprising:
adding an additive of boron nitride nanotubes (Schmidt - reinforcement material, as modified by Hurst to be boron nitride nanotubes) to said gas turbine engine component composite material, which is formed from a silicon-containing material (see Schmidt paragraph [0022]) wherein said silicon containing material is selected from the group consisting of glass and glass/ceramic;
coating said composite material with at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating; and 
modifying said boron nitride nanotubes by adding at least one additional layer (Carpenter - 20a-20e) to said boron nitride nanotubes, wherein said at least one additional layer is configured to protect said boron nitride nanotubes; wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers (Carpenter - 20a-20e), wherein said at least one additional layer comprise coatings selected from the group consisting of oxides of Ba, Ga (Rajala), Sr, Ca and combinations thereof;.
uniformly dispersing (due to the modification over Tiano) the additive throughout at least one of the composite material and the at least one of the environmental barrier coating, the thermal barrier coating, the velocity barrier, the abradable coating, and the erosion resistant coating.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Hurst, Tiano, Carpenter, Rajala, and Yamaguchi et al. (US 2014/0140008 - hereafter referred to as Yamaguchi; previously cited).

In reference to claim 4
Schmidt in view of Hurst, Tiano, Carpenter, and Rajala addresses:
	The composite article according to claim 1.

Schmidt in view of Hurst, Tiano, Carpenter, and Rajala does not address:
said one of chemically modified and physically modified is achieved by atomic layer deposition.

Yamaguchi discloses:
applying a coating (28) to the nanotubes (14) by an atomic layer deposition method (see paragraph [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt in view of Hurst, Tiano, Carpenter, and Rajala to include applying the coating by atomic layer deposition, as disclosed by Yamaguchi, for the purpose of ensuring success by using a known method of applying a coating to a nanotube.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Shiota (US 2002/0142586) discloses a hardmask layer that can be formed of an oxide containing gallium (see par. [0086]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745